Sherwood, Judge,
delivered the opinion of the court.
This was a suit founded on a contract, and the balance claimed to be due was $420. The plaintiff had a verdict for $5.00, and the defendants thereupon moved the court to tax the costs against the plaintiff, on the ground that the amount of the recovery was below the jurisdiction of the. court. This motion was overruled.
Ordinarily under the provisions of the statute, if the plaintiff in an action on contract recovers an amount, which, exclusive of interest, and aside from reduction by set-off, is below the jurisdiction of the court, the costs are to be adjudged against him. This is not the case however, if the court is of opinion from the evidence that the plaintiff,when he brought his suit, had reasonable ground for believing himself entitled to a recovery within the jurisdiction of the court. That the court entertained such opinion is evident from its action on the motion. The matter of re-taxing costs■in • cases of this sort, the law has wisely confided to the court which is conversant with the cause in all its details, and is therefore capable of forming a more correct opinion on the subject than the appellate court. (Johnson vs. Devlin, 31 Mo., 427.)
Judgment affirmed.